Citation Nr: 1415977	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-04 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder and an adjustment disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from October 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which, in pertinent part, denied the Veteran's claims for service connection for PTSD and anxiety disorder, not otherwise specified (NOS).

In February 2012, after the issuance of the November 2011 supplemental statement of the case, the Veteran submitted additional evidence in support of his claim.  This evidence was accompanied by a waiver of initial agency of original jurisdiction (AOJ) review.  As initial AOJ consideration of this evidence has been waived, the Board may properly consider such newly received evidence.  See 38 C.F.R.             § 20.1304 (2013).

In May 2012, the Veteran testified before the undersigned at a Videoconference hearing.  A hearing transcript has been associated with the claims file.  The record was held open for 30 days to allow for the submission of additional evidence.

The Board also notes that the RO separately characterized the Veteran's claims for service connection for PTSD and an anxiety disorder.   However, the Court of Appeals for Veterans Claims (Court) has held, in the context of claims for psychiatric disorders, that a claim for service connection encompasses all related symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In light of Clemons, the Veteran's claims for service connection for PTSD and an anxiety disorder have been recharacterized as one issue to encompass any acquired psychiatric disorder, to include PTSD, an anxiety disorder and an adjustment disorder (as reflected on the title page).

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that he incurred an acquired psychiatric disability, to include PTSD and an anxiety disorder, as a result of service.  He specifically contends that he incurred this disability as a result of an in-service personal assault that occurred in approximately November 1969 or December 1969.  During his May 2012 hearing, the Veteran testified that he sustained multiple physical injuries, including broken teeth and a cut lip, as a result of this assault.  Service treatment records document that the Veteran was seen for a minor laceration to the lip, a questionably broken incisor and mandible pain in November 1969.  

VA psychological examinations were conducted in July 2010 and January 2011.  The July 2010 VA examiner found that the Veteran did not meet the full criteria for PTSD.  Rather, this July 2010 VA examiner diagnosed the Veteran with an anxiety disorder and opined that it was less likely than not that this condition was the result of his service.  However, no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The January 2011 VA examiner similarly determined that the Veteran did not meet the full diagnostic criteria for PTSD but did make a diagnostic impression of anxiety disorder, NOS.  In addition, the January 2011 examiner opined that the Veteran's anxiety disorder, NOS was less likely than not caused by "military stressors;" no rationale was provided for this etiological opinion.  Id.  In addition, neither examiner provided an etiological opinion as to the other psychiatric diagnoses of record, to include an adjustment disorder.  In light of such deficiencies, it is unlikely that these opinions would survive judicial scrutiny.

In addition, the Board notes that the Veteran has reported an in-service event based on a personal assault and specific notice is required in such claims.  A review of the claims file reveals that the Veteran has been provided general notice as to what information is required to substantiate a claim for service connection for PTSD but not the specific notice required for such claims based on personal assault.  As such, on remand, he should be advised that evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999); see also 38 C.F.R. § 3.304(f)(4) (2013).
  
The Board notes that the Veteran submitted a February 2013 treatment summary from Dr. P. M. in which she detailed the Veteran's current psychiatric symptoms and indicated that he had been diagnosed with PTSD by VA.  It is not clear whether the Veteran receives on-going treatment from this provider.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed acquired psychiatric disorder, to include Dr. P. M.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the VA Medical Center in Minneapolis, Minnesota demonstrating treatment and/or evaluation for an acquired psychiatric disorder.  Such records dated through August 2011 have been associated with the Veteran's claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Furnish to the Veteran a letter informing him that evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault, to include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy, and that evidence of behavior changes following the claimed assault, to include a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes, is one type of relevant evidence that may be found in the mentioned sources, as outlined in 38 C.F.R. § 3.304(f)(4) and in accordance with Patton, supra.

In addition, furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records demonstrating treatment for his claimed acquired psychiatric disorder since service, to specifically include any treatment records from Dr. P. M.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Return the claims file, to include a copy of this remand, to the January 2011 VA examiner for an addendum opinion.  If the examiner who drafted the January 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Identify all diagnoses related to the Veteran's claimed acquired psychiatric disorder, to include PTSD.  The examiner should identify all such disorders that have been present at any time since January 2010.

b) If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the established stressor(s).

c) For each diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of honorable active duty service from October 1968 to July 1971; or, was any such disorder caused by any incident or event that occurred during his period of service.

The examiner is advised that the Veteran contends that he experienced an in-service personal assault which led him to develop an acquired psychiatric disorder.  The examiner also is advised that the Veteran's available service treatment records and service personnel records do not indicate that he was assaulted but do show treatment for a lip laceration and a questionably broken incisor in November 1969.  The examiner is advised further that the absence of contemporaneous service treatment records showing complaints of or treatment for an acquired psychiatric disorder is not persuasive evidence that such disability was not incurred in service.

c)  The examiner should also offer an opinion as to whether the Veteran manifested a psychosis (defined as a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, NOS; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder) within one year of his July1971 service discharge and, if so, to describe the manifestations.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the November 2011 supplemental statement of the case.  If the claim remain denied, the Veteran and his representative should be issued a statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


